Citation Nr: 0017625	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left foot.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left shoulder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court), dated March 2, 2000, which 
vacated and remanded the Board's January 6, 1999, decision 
that denied the veteran's claim of entitlement to increased 
evaluations for residuals of shell fragment wounds of the 
left foot and left shoulder and his claim of entitlement to 
service connection for hearing loss and tinnitus.  The Board 
notes that the Court's order dismissed the issues of 
entitlement to service connection for hearing loss and for 
tinnitus.  As such, the issues currently on appeal are as 
framed on the title page of this remand.

The Board also notes that it has been directed to address the 
issue of entitlement to a total rating on the basis of 
individual unemployability.  As the RO has not been afforded 
an opportunity to address this issue in the first instance, 
the Board, instead, refers this issue to the RO for further 
development.


REMAND

Review of the Joint Motion for Remand and for a Stay of 
Proceedings indicates that the two VA compensation and 
pension examinations which were afforded the veteran in 
connection with his claim for increased evaluations were 
deficient for purposes of rating the veteran's service-
connected disabilities.  This review also indicates that the 
Board failed to consider all possibly applicable rating 
criteria and that the Board failed to fully consider the 
potential applicability of the factors enumerated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this instance, given the acknowledged deficiencies of the 
two VA compensation and pension examinations afforded the 
veteran in connection with his claim for increased 
evaluations, the Board finds the current record, which has in 
no way been supplemented with additional evidence since the 
veteran's appeal to the Court, inadequate for rating 
purposes.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In effect, the Board cannot determine the current level of 
disability experienced by the veteran due to residuals of 
shell fragment wounds of the left shoulder and left foot.

Accordingly, then, in light of the current evidentiary 
deficiencies, the issues of entitlement to an evaluation in 
excess of 30 percent for residuals of a shell fragment wound 
of the left foot and entitlement to an evaluation in excess 
of 20 percent for residuals of a shell fragment wound of the 
left shoulder will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
residuals of shell fragment wounds of the 
left shoulder and left foot should be 
obtained by the RO and incorporated into 
the claims file.

2.  VA orthopedic and general medical 
examinations should be scheduled and 
conducted, in order to determine the 
severity of the veteran's residuals of 
shell fragment wounds of the left 
shoulder and left foot.  All suggested 
studies should be performed, including 
range of motion testing, and the examiner 
should elicit all of the veteran's 
subjective complaints as to his left 
shoulder and left foot.  All findings 
should be recorded in detail.

Additionally, the examiner should discuss 
the presence or absence of such factors 
as pain on motion, weakened movement, 
excess or increased fatigability, 
incoordination, impaired strength or 
speed, and endurance and the impact such 
factors have on the veteran's current 
level of disability as to both his left 
shoulder and left foot.

3. The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner(or 
examiners) in conjunction with the 
attendant examination(s).  It must be 
explicitly noted that the veteran's 
claims file was reviewed in conjunction 
with examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination(s) may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report (or reports) to ensure 
that each is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report(s) should be returned to the 
respective examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
30 percent evaluation for residuals of a 
shell fragment wound of the left foot and 
a 20 percent evaluation for residuals of 
a shell fragment wound of the left 
shoulder, considering all pertinent law 
and regulation in light of the 
examination report(s) and any conclusions 
expressed therein.  The RO is reminded of 
the possible application of varying 
diagnostic codes in this instance, 
including limitation of motion codes.

If the veteran's claim as to either issue 
remains in a denied status or if the 
veteran does not receive the maximum 
evaluation provided for by any and all 
applicable schedular criteria, he and his 
attorney should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




